Richardson, C. J.
delivered the opinion of the court. We are of opinion that the statute of June 19, 1805, section 1, applies only to actions, entries and claims founded on some previous seizin or possession of the lands, tenements, or hereditaments demanded, from which seizin or possession the time of limitation may be' dated ; and that dower is not within the statute. For we have decided that dower cannot have a limitation dated from the seizin of the husband. Moore v. Frost, 3 N. H. Rep. 126.
And it is clear that a limitation of dower cannot be dated from the seizin or possession of the demandant, because she cannot have either until dower has been assigned to her.
For these reasons we think that dower is not within the statute. Coke Litt. 115, a. note 149.
It is possible that there may be cases in which it would be proper to submit it to a jury to presume a release of a right of dower from a long delay to demand it under certain circumstances, after the right was known to have accrued. Rut the plea in this case is no answer to the action ; and must be adjudged insufficient.